UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-2387


CHUKWUMA E. AZUBUKO,

                Plaintiff - Appellant,

          v.

MASSACHUSETTS’ COMMISSION AGAINST DISCRIMINATION,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (1:04-cv-00402-GBL-TRJ)


Submitted:   April 30, 2012                    Decided:   May 8, 2012


Before AGEE, DAVIS, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Chukwuma E. Azubuko, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Chukwuma E. Azubuko appeals the district court’s order

denying his motion seeking consideration of his case by a three-

judge   panel,      pursuant    to    28   U.S.C.   § 2284    (2006).        We    have

reviewed the record and find no reversible error.                     Accordingly,

we   deny   leave    to    proceed    in    forma   pauperis    and    dismiss      the

appeal for the reasons stated by the district court.                    Azubuko v.

Mass. Comm’n Against Discrimination, No. 1:04-cv-00402-GBL-TRJ

(E.D. Va. Nov. 9, 2011).             We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before       the   court      and   argument    would    not    aid   the

decisional process.

                                                                            DISMISSED




                                            2